Citation Nr: 0928853	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-03 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for urinary 
dysfunction, including as a secondary to prostate cancer.

3.  Entitlement to service connection for erectile 
dysfunction, including as a secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
November 1966 to September 1978.  He had approximately nine 
years of prior service in the U.S. Air Force Reserves for 
which the active duty, ACDUTRA and INACTDUTRA periods have 
not been verified.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Veteran, who served on active duty in the U.S. Air Force 
from November 1966 to September 1978, was diagnosed with 
prostate cancer in January 2002.  He alleges that urinary 
dysfunction and erectile dysfunction are symptoms of his 
cancer and cancer treatment.  He believes these conditions 
may have been caused by his exposure to Agent Orange while 
serving in Thailand.  He claims that on at least two 
occasions in 1970 he visited Vietnam.  For the reasons and 
bases set forth below, however, the Board finds there is no 
evidence to substantiate the Veteran's presence in Vietnam 
and entitle him to service connection on a presumptive basis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In general, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition to these provisions, a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  See 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service. 38 C.F.R. § 3.309(e).  The list of 
diseases includes:  chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  The availability of presumptive service connection 
for a disability based on exposure to herbicides does not 
preclude a veteran from establishing service connection with 
proof of direct causation.  Stefl v. Nicholson, 21 Vet. 
App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

There is no disputing the Veteran has the condition at issue, 
prostate cancer, which is included in the list of presumptive 
diseases.  38 C.F.R. § 3.309(e).  But there is no evidence he 
ever set foot in the Republic of Vietnam or on the 
inland waterways during the Vietnam era to entitle him to 
consideration of this presumption.  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A).  And as already alluded 
to, the Federal Circuit Court recently clarified that service 
in the Republic of Vietnam is interpreted as 
requiring service on the landmass of Vietnam.  Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).

The Veteran's records indicate he served in Thailand from 
November 1969 to November 1970, which was considered within 
the Vietnam Theatre of Operations.  But his records do not 
show that he ever set foot in Vietnam during that time.  The 
Board realizes he was awarded the VSM, but the VSM was 
awarded to all members of the Armed Forces of the United 
States serving in Vietnam and the contiguous waters or 
airspace thereover, as well as for those who served in 
Thailand, Laos or Cambodia while serving in direct support of 
operations in Vietnam.  See Manual of Military Decorations 
and Awards, 6.5 (U.S. Department of Defense Manual 1348.33-M, 
September 1996).  Therefore, the Veteran's receipt of the 
VSM, while commendable in its own right, is not indicative of 
his actual service on the landmass of Vietnam or inland 
waterways.  See Haas, 525 F.3d at 1168.

The Veteran indicated that he visited Vietnam on at least two 
occasions while he was stationed in Thailand.  In January 
2006, the RO requested from the Service Department a complete 
review of the Veteran's personnel records for any Vietnam 
service.  The Response indicated that "the service record 
provides no conclusive proof this Veteran was in-country."

The Board questions whether this search of Service Department 
and the Veteran's personnel records was extensive enough to 
meet the procedures provided in VBA's Adjudication Procedure 
Manual.  The Court has consistently held that the evidentiary 
development procedures provided in VBA's Adjudication 
Procedure Manual, M21-1, are binding.  See Patton v. West, 12 
Vet. App. 272, 282 (1999) (holding that the Board failed to 
comply with the duty to assist requirement when it failed to 
remand the case for compliance with the evidentiary 
development called for by the M21-1).  

Pertinent provisions of the VA Adjudication Manual set forth 
procedures that VA must follow to verify herbicide exposure 
in locations other than the Republic of Vietnam or along the 
Demilitarized Zone of Korea.  Specifically, the M21-1MR 
provides that the following development should be performed:

a)  Ask the Veteran for the approximate dates, 
location, and nature of the alleged exposure.
	b)  Furnish the Veteran's description of exposure 
to C&P service via e-mail at 
VAVBAWAS/CO/211/AgentOrange and request a review 
of the Department of Defense's inventory of 
herbicide operations to determine whether 
herbicides were used as alleged.
c)  If C&P Service review does not confirm that 
herbicides were used as alleged, submit a request 
to The United States Joint Services Records 
Research Center (JSRRC) for verification of 
exposure to herbicides.  See M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 10(n).

The Board concludes that this matter must be remanded and 
that the agency of original jurisdiction must comply with the 
procedures set forth in the VA Adjudication Manual.  Then, in 
light of all the evidence of record, the RO must readjudicate 
whether the Veteran was exposed to herbicides while serving 
in Thailand, and thus, whether presumptive service connection 
is warranted for prostate cancer.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
actions:

1.  Advise the Veteran that he may submit lay 
statements from individuals who can corroborate his 
presence in Vietnam during service, which would 
specifically include former service members with 
whom he served.  The Veteran should also offer 
further details regarding the type of aircraft on 
which he reportedly traveled to Vietnam during May 
to September 1970, as well as the type and/or 
purpose of the mission(s).

2.  The RO should use all available resources to 
obtain the Veteran's complete Air Force personnel 
file and pay records.  This must specifically 
include his performance evaluations.

3.  Comply with the evidentiary development noted 
in M21-1MR, Part IV, Subpart ii, Chapter 2, Section 
C, para. 10(n).

4.  Provide the Veteran with the information 
obtained and give him an opportunity to respond.

5.  After completing the requested development, the 
RO should readjudicate the appeal.  If the benefits 
sought on appeal remain denied, the Veteran and his 
representative should be furnished a supplemental 
statement of the case (SSOC).  An appropriate time 
should be given for them to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
